Exhibit 21 SUPERIOR INDUSTRIES INTERNATIONAL, INC. ANNUAL REPORT OF FORM 10-K LIST OF SUBSIDIARIES Jurisdiction of Name of Subsidiaries Incorporation 100% Owned by Company Industrias Universales Unidas de Mexico, S.A. de C.V. Tijuana, Mexico Suoftec Light Metal Products B.V. Netherlands Superior Engineered Technologies, Inc. Delaware, U.S.A. Superior Industries de Mexico, S.A. de C.V. Chihuahua, Mexico Superior Industries International - Arkansas, Inc. Arkansas, U.S.A. Superior Industries International - California, Inc. California, U.S.A. Superior Industries International - Kansas, Inc. Kansas, U.S.A. Superior Industries International - Michigan, Inc. Michigan, U.S.A. Superior Industries International - Tennessee, LLC Tennessee, U.S.A. Superior Industries Management Corporation California, U.S.A. Superior Industries International – Michigan, LLC Delaware, U.S.A. Superior Automotive Components LLC Arkansas, U.S.A. Superior Industries International Arkansas, LLC Delaware, U.S.A. Superior Industries International Kansas, LLC Delaware, U.S.A. Superior Industries International Michigan, LLC Delaware, U.S.A. Superior Industries International Holdings, Inc. Delaware, U.S.A. Superior Industries – Asia, Limited Hong Kong 50% Owned Joint Venture Suoftec Light Metal Products Production & Distribution Ltd. Tatabanya, Hungary
